
	

113 HR 999 IH: To amend title 49, United States Code, to require that individuals seeking training in the operation of certain aircraft be checked against immigration information in the possession of the Secretary of Homeland Security to ensure that such individuals are citizens or nationals of the United States, lawful permanent resident aliens, or nonimmigrants admitted for a limited period to obtain such training, and for other purposes.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 999
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to require that
		  individuals seeking training in the operation of certain aircraft be checked
		  against immigration information in the possession of the Secretary of Homeland
		  Security to ensure that such individuals are citizens or nationals of the
		  United States, lawful permanent resident aliens, or nonimmigrants admitted for
		  a limited period to obtain such training, and for other
		  purposes.
	
	
		1.Requirement that individuals
			 seeking flight training are checked against immigration records
			(a)In
			 generalSubsection (a) of section 44939 of title 49, United
			 States Code, is amended—
				(1)by redesignating
			 subparagraphs (A) through (F) of paragraph (1) as clauses (i) through (vi),
			 respectively;
				(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(3)by striking
			 12,500 pounds and inserting 12,500
			 pounds—;
				(4)by inserting
			 before subparagraph (A), as redesignated by paragraph (2) of this subsection, a
			 new paragraph (2);
				(5)by moving the text
			 beginning with to an and all that follows through only
			 if— to such paragraph (2);
				(6)by inserting
			 before such paragraph (2) the following new paragraph (1):
					
						(1)an individual seeking such training only
				upon receipt of information from the Assistant Secretary that the individual
				has been checked against databases available to the Assistant Secretary and the
				Assistant Secretary has determined that the individual is—
							(A)a citizen of the
				United States;
							(B)a national of the
				United States;
							(C)an alien lawfully
				admitted to the United States for permanent residence; or
							(D)an alien
				temporarily admitted to the United States as a nonimmigrant for the purpose of
				obtaining such training; and
							;
				and
				(7)in the subsection
			 heading by striking Waiting period.— and inserting
			 Requirements; waiting
			 period.—.
				(b)Conforming
			 amendmentSubparagraph (B) of paragraph (2) of subsection (a) of
			 section 44949, as redesignated by subsection (a), is amended by striking
			 paragraph (1) and inserting subparagraph (A).
			(c)Clerical
			 amendmentThe amendments made
			 by subsection (a) shall apply with respect to an individual seeking flight
			 training on or after the date of the enactment of this Act.
			2.Requiring flight
			 schools to be certified by FAASection 44939 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(j)Certification by
				FAAThe Secretary shall
				require flight schools to be certified by the Administrator of the Federal
				Aviation Administration pursuant to part 141 or part 142 of title 14, Code of
				Federal Regulations (or similar successor
				regulations).
				.
		
